Citation Nr: 0523059	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether clear and unmistakable error exists in April 1985 and 
June 1989 rating decisions that denied service connection for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's allegations of error in April 1985 and June 
1989 rating decisions, in which the claim of entitlement to 
service connection for PTSD was denied, amount to no more 
than a disagreement with how the RO evaluated the evidence or 
with how the duty to assist was fulfilled. 


CONCLUSIONS OF LAW

1.  The claim of clear and unmistakable error (CUE) in an 
April 1985 RO decision that denied service connection for 
PTSD is legally insufficient.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2004).

2.  The claim of claim of clear and unmistakable error (CUE) 
in a June 1989 RO decision that denied service connection for 
PTSD is legally insufficient.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that April 1985 and June 1989 rating 
decisions, in which the RO denied service connection for 
PTSD, should be revised or reversed based on CUE.  The Board 
notes that neither the April 1985 decision nor the June 1989 
rating decision was appealed by the veteran, and thus they 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2004).  (The veteran filed a notice of disagreement 
with the 1985 decision, but did not perfect an appeal after a 
statement of the case was issued.)

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2004).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  

Also, in a valid CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If 
the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE claim 
requires some degree of specificity as to what the alleged 
error is).

The veteran has raised several arguments in conjunction with 
the contention that the April 1985 and June 1989 rating 
actions, in which the claim of entitlement to service 
connection for a PTSD was denied, contained clear and 
unmistakable error.  First, the veteran has maintained that 
VA erred in its duty to assist the veteran.  It is contended 
that the RO failed to inform the veteran that he could have 
submitted "buddy statements" to assist him in verifying his 
stressor(s) to support his diagnosis of PTSD.  This amounts 
to an attack on improper procedure, such as VA's alleged 
failure to fulfill the statutory duty to assist, and cannot 
be the basis of a clear and unmistakable error claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  The 
veteran's argument fails for that reason.

Second, the veteran has argued that his symptoms, which were 
identified as generalized anxiety disorder upon evaluation by 
VA in March 1985, were actually symptoms of PTSD.  In 
essence, he contends that the RO rating board failed to 
correctly evaluate the evidence when it denied PTSD in April 
1985.  In effect, the argument appears to be that the 
veteran's symptomatology was misdiagnosed upon VA examination 
conducted in March 1985.  However, medical personnel, whether 
they work for VA or the service department, are not 
adjudicators, and as such, cannot commit CUE.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992).  Moreover, a later 
alteration in the diagnosis of a disability cannot give rise 
to clear and unmistakable error.  See Kronberg v. Brown, 4 
Vet. App. 399, 401 (1993) (where new evidence resulting in a 
diagnosis of chronic mononucleosis was unavailable at the 
time of an initial application for benefits, Board's decision 
that there was no clear and unmistakable error in the 
original adjudication was not arbitrary, capricious or an 
abuse of discretion).  

The veteran's contentions with reference to the alleged 
misdiagnosis of his disability, VA's alleged failure to 
fulfill the duty to assist and disagreements as to the 
weighing of evidence do not constitute CUE.  Essentially, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  See Russell v. Principi, 3 
Vet. App. 310, 313-314 (en banc) (1992).  In this case, for 
the reasons and bases expressed above, the veteran has not 
done so.  Accordingly, the Board has determined that a valid 
claim of CUE has not been presented with respect to either 
the April 1985 or June 1989 rating action.

The Board is cognizant of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law is not 
applicable where a claim of CUE has been made.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Parker v. 
Principi, 15 Vet. App. 407 (2002).  


ORDER

The claim of CUE in an April 1985 denial of service 
connection for PTSD is dismissed without prejudice to re-
filing.

The claim of CUE in a June 1989 denial of service connection 
for PTSD is dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


